Case 3:20-cv-00514-BJD-JRK Document 64 Filed 05/13/21 Page 1 of 16 PagelD 307

Pro Se 14 (Rev, 12/16) Complaint for Violation of Civil Rights (Prisoner)

UNITED STATES DISTRICT COURT

for the
Middle District of Florida

Jed esis liz Division

“2 27 1D
Case No. 3. 2O-cv -sl4-j)2 S49 -JAK
(to be filled in by the Clerk’s Office)

Dod Amended

 

‘i “ oy _
ALIN CkaLSTooHER PROPHETE
Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

-V-

STERLING PEUCY e4-al

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names ofall the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list ofnames. Do not include addresses here.)

co

Ne ee ee ee Ne ee ee eee
t

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Prisoner Complaint)

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should not contain: an individual’s full social
security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of an individual’s
birth; a minor’s initials; and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
forma pauperis.

 

 

 

Page | of 11
Case 3:20-cv-00514-BJD-JRK Document 64 Filed 05/13/21 Page 2 of 16 PagelD 308

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

IL The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.
Name
All other names by which
you have been known:
ID Number

Current Institution
Address

B. The Defendant(s)

ALIN CHRISTOPHER PROPKETE

 

RBOT7TNA2
Santa, Rox. Corcree’ ox, \ Tasiitevites
S$s~oO Eest Mitton Kood

 

Miho EL SA5 83
City State Zip Code

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. Make sure that the defendant(s)
listed below are identical to those contained in the above caption. For an individual defendant, include
the person’s job or title (if known) and check whether you are bringing this complaint against them in their
individual capacity or official capacity, or both. Attach additional pages if needed.

Defendant No. 1
Name
Job or Title (if known)
Shield Number
Employer
Address

Defendant No. 2
Name
Job or Title (if known)
Shield Number
Employer
Address

STEALING PEUGH
Lidevtentant
On Kner
Flocide. Decurment of Coffectien 4 fvc.t
P.6. B©Ox JOCO
RonFor el FL 82083
City State Zip Code

(individual capacity [ ] Official capacity

a Shue, Dar vil
CO Pte Le
Valine |
Elon 'de Der a chmenk of Copechionk J UOL
P.O Ror JQCO
Bou focd FL 3202

City State Zip Code
[individual capacity [| Official capacity

Page 2 of 11
Case 3:20-cv-00514-BJD-JRK Document 64 Filed 05/13/21 Page 3 of 16 PagelD 309

Pro Se 14 (Rev, 12/16) Complaint for Violation of Civil Rights (Prisoner)

Defendant No. 3

Name Scho Hee xh

 

 

 

 

 

Job or Title (if known) CADE. fh
Shield Number On Ke nOLun
Employer Flecnca Were shneot 6F Cofrechiong L men Cal.
Address P.©. BOK |[Q0©
Bou'bor bh EL 32063
City State Zip Code

[individual capacity [ ] Official capacity

Defendant No. 4

 

 

 

 

 

 

Name Lynde ll Wem pton
Job or Title (if known) cll, cer
Shield Number CGatinoi-n
Employer Fler ‘de Deartneat OF Corre hea. Foren ¢.,
Address LO. BOX (COO
City State Zip Code

Individual capacity [| Official capacity
IL Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
constitutional rights.

A. Are you bringing suit against (check all that apply):

[] Federal officials (a Bivens claim)
Ste or local officials (a § 1983 claim)

B. Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws].” 42 U.S.C. § 1983. If you are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?
) wWelatien Cf due erccesS 2) Kioktion of the §t* Grmeadment endel Creel
And tnusal Cunthnent Clase 3) wioletia ef the Frise kewe Blimencther

Att do to 6 forced “Sexe! Got 4S deloed i'n 16 USC.

2246

 

Cc. Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
officials?

Page 3 of 11
Defendant \\ ©. 5

Nome

yoo of Mle
Shield Number
Emoploye c
Addeess

Defendant No &
Name

Sob GR Vi the
Shield Nomber
Emeloyec
Acldwress

Nome.

wXxeto or Title
Shield Nomb er
Emoloyer
Address

Defendant No ¢
Name

deb o7 Jitle
Shielt Number
Employer

Add ress

Case 3:20-cv-00514-BJD-JRK Document 64 Filed 05/13/21 Page 4 of 16 PagelD 310

OV tat mbes Willams
S Ergetor
On Knees?
Fheapy ick, L.OrvEs 7 Chiko eS,
LO. Bex 1000
KRatlocd , FE 32083
A orebiite/ COnpac ty Llotberel Cap cec ty

Ayrthoay Crea.
Sengetot
Un Kneun
Flende, DOC Y thee CL.
F.C. BEX |OCC
Ku/ecd ,) FL 320683
LV Drchiv,foc/ CER B:ci tf LTotGitl Cree) ty

GCheeles Bi'es
Officer
Cn Kneter7
Alocit, LOC J Omen CL
£0. BOX /OCO
ba Mtent, £2. ZIG?
Lncdhidtes COmescuity LVollael CO acest

Wie Wwec

Chtlhinew.7

Florits, DOC J Oye Cit:
FO Bex 106°

Beart@rd FL JAMS

[DIodeideal Capgocdly (lobhee| Capopees ly
Case 3:20-cv-00514-BJD-JRK Document 64 Filed 05/13/21 Page 5 of 16 PagelD 311

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

IH.

 

Section 1983 allows defendants to be found liable only when they have acted “under color of any

statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.”

42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color

of state or local law. If you are suing under Bivens, explain how each defendant acted under color of

federal law. Attach additional pages ifneeded. While cmPicyed Gs Site Comect'ers
Officers the eight clefendentS Partie feted Gad ef feted Je satewene
OnE Oretect the DlantFF in Chet WES GQ CanecESECy Se Bt cee ernvnt
CgentS Gad « fered Cell eXtrector 4, Cbieh the DE ne FE WES Se vel iy’
abused dhragh Ga Clee fel seves{ oot Gad gre fey ‘does ly beaten Fhe
se Of ferret Wes Gno ecesSery Grid the need for # wes pocavtectord
by deferdast Lt. Sterling Perejhy Praaacily,

Prisoner Status

Indicate whether you are a prisoner or other confined person as follows (check all that apply):

L
L

LO

LJ
L

Pretrial detainee

Civilly committed detainee

Immigration detainee

Convicted and sentenced state prisoner
Convicted and sentenced federal prisoner

Other (explain)

 

Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

A.

If the events giving rise to your claim arose outside an institution, describe where and when they arose.

 

If the events giving rise to your claim arose in an institution, describe where and when they arose.

On 01/30/2019 while housed in (/- 21/2 Gt Unon 6.2. Lh Pevgh nes
Conducting An Oryjane ed Ule of Lore On me ntch wos necessary
betewse DT agreed +O Comely bwi'th orders to..stee creating G disturbance
Ct wes not Creegtinyg ONE bt the order hic sy ancl a ogre ed Am Comply
wrth : t)

Page 4 of 11
Case 3:20-cv-00514-BJD-JRK. Document 64 Filed 05/13/21 Page 6 of 16 PagelD 312

—™ Die
Vhe hand held ose of fore comer pecorded
me being Comeatar Lor Wee minvles.. APter
Anes Lhe comers, wes sumed of P And oll officers
Including Liectentant Pero left the Voesicg wing
Avnet wes herry hese d in tee. Oni form ‘Wing 2

Abert five. mikes ele tole S Any
JSUMPablE Necsons ; Lt. Peegh peterred with the
COMmtr., ©beraloc , AlleKSandog Mes 201 Sod dewvle er
Amit «Wen ) defendant Pevgha een Amit
yo Gdawmin syed Chemicel agents ia to my cell
CO-3N2) e Co,'or Ve the Second aeplicat'cn of Chemicc |
QQents, L. informed deferdant Pergh Wich ©
Wantet fo sSbmil to BAND Seach And haa d

— nesteciat GE roceedures. Wonever , dePerderk pPergh
Clawns Yack 2 was threatening Ste LP Cnd of
etry dignvolvre » and Ordered officer Amit
ko Gdmia'steC GQ SecOid Pound OF Chemic|
Agents, To be clear, I acs willy +o comely lout
becuse % cluded +o Curthl ay Q OVicverte ©
d efenduak Perah he OfcderedA tick L be sQreyed
with Chemica\ CG entS s

Prien bo Benne Sppttesthes Chemical Ggeok
being apelicd fsir e Aird time the cell extrection
+etm wes Present GAY my cell door. L told dekak}
Fergh Shor £ wanted fo submit Ao Stop Search Gad
hand Pestratat Croceedv re _ LE Peugh thea Said Clog :
He Said In's Yor Ye See Ef he agpecrance of

-_ Oreerety : Aftec AQrc€ing te cllow me +O come cet
my cell with no further cpelicetien oT force , He
ordered G member of He cell extrreclon tcam
C LT belive dcfendant Charles Ries) te Meaipclerte.
Case 3:20-cv-00514-BJD-JRK Document 64 Filed 05/13/21 Page 7 of 16 PagelD 313

the hare held sr Gund. Say hes net corplying

wi th p Stn'p Search Lo '  Jesiity ” "More force . The orcere
Lt, feygh gove to the ceil extraction a a an ae
Caw. wes Vera 1 Ae. Qu" walagie, Of the Secon
ase ef the Use of fore ito _ And, Mr fecgh,
COM he SEen Dw icy We @rber Gent he exlechion
eum membec empnc cally Shoo his head luge Gnd

down 1 Goreement With +h onlawkl order,

he officer Cho Agreed pth Aelerdart peegh g

Onke fA order the- foraceed ec to fellas Prct order
by Wig On Mme by Saying DL ucs xot Corrolying 1 fb,
the SH WYO Search , Jenneter Ara Cees G Gein ordered
te Gd minister Cherice/ agents tor Gq +Hurdt Hime -

an, Before the cel ertrechion teem APecched ray Cell
the SGrme Segvence of Prem pu& ton les CSed by
the Sefendants +-e, LT comple nr, Sirio Search
Preceedure hut th ev/ Set LF ANd not, 40 use tor
Cxrktrectiea tears arthovt Jt ccese,

During the Cell Xfpectiora LT offered n© pes chenve

Cz hed bard my Stete / sSced mettress O7 +4e Sleor
Gnt LT wes Lying face detn wher the Cel nes de
Bt the fudio Ces meaiovktedt 4y the delenckols cho
Sit On audio ‘ Stop res ikbine Gad Wer similar Sheterents |
prclhple times) te deouwr? out ry Streems for help, end
the noise of te osstt H4ct wes Cece ening « And trey
GlSo yelled these Sftetement£ fo Cnlen lly G fterpot
46 Crezte the GpeceGqoce OF Q need for force.

a Xriag the entre time the lebenkpyfs con SE Fea rmbs
“step PesShing “x4 Wes Cctecly being ph ysiesly beaten
With Close LF Gendt heradceffs Gall Senclly CSSHed nith
the ez) MOOS ;
Case 3:20-cv-00514-BJD-JRK Document 64 Filed 05/13/21 Page 8 of 16 PagelD 314

om GAC

ee eee ee ee ee ae
sel 2s brece heaec Hes 5 Aly Leas Gad Les&4 bles were_

regectedly struck with clese fist. All of HS eccerrect
thle L wes netted peese FT bed Given LP my bexeS
i Corapltnace bith G s4ve Search Order moments eocrler,
The. pavers’ wee. He Only form of Clothe ncg ZL Ace

on Ct the Hime . Whéle beng peared dou. 07 pay
Stopich Pay GntcS bes Pentretcted Séeenl times by the
Open end 6f the Bee Shcctles before they “rere
Put On ry critles. LZ Siftered Goel 94 thom
fee multiple injuries ) emotion | and phyacal, that
lacerrect decir fhe Cell evlection,

=,

hese LAJOCKES Gre Gad hee hematomas ‘7
bots CYch aress of hay face , meltiple leceratio-S
te ry hesd pry Up wes Spit Gad bleeding Prokesely
Gnd hel ¢ Cot On my Pears Gad extcerne Qo.
(a thy tesheles : All these (Wes wert Jretvupers
brectvute. thee Wes ho aeseeh cotesl need for the
Cell eXtecton because LD dif Corso uth Strip
3 GEH Preteectre3 Grd mest im pertaatty the tebst-
& poles fiea  @F2 Chemrke/ GGA nes net “YOVcated

So a i I Retire Acw ‘FQ Ss Pes hen Act Ce geiime At
q Strip SeGccs »

Moreover joi did not feceve a Ceir OR. Weeriine,
Oc lnveshigshion «TL Should huve e+ been Pecerel guilty
Of Ave OR, beceese Cl) there wes rot « Suffeent Gmout
FH eudence 0 Supooet the Ste tement of fact and Q)
erec cedure encors Soring the jnvestocation bie, Gecese
wes alto viektek dering We aepecl process Of Yhe
DR. becese neither on@ em Of ny tue gricences
Were Pesponded to,
Case 3:20-cv-00514-BJD-JRK Document 64 Filed 05/13/21 Page 9 of 16 PagelD 315

™ 4d

Deferdkiuts Idin Wood and Sesh Quis did not
Qhysicclly Youd Me. ACHrey Anis {reident yout hey oe
able b ecnwse. Vhey Leiled Ac \niemene On my be half
Cnc’ Orcteck me Laon ‘Khe Qhyysiccl Gnd Cervcel assult
With wes ©fCun'ny » They Cere present ct -y cedl/
door ducing the cell ertrecton they scp e4et wes
hs ppen ng Get Aey Cetedt CS LF AOA SS Wrong:
Wie Over 158 lchHe becacse he feed +O lotevere
On pay 4ehAdlf GS well he testched fhe entre
patidest hb fe bloctiing the tvetr Of Ae Camere
Leonel, atid Nnotucg #o Alo me. The cChher tite
A eferdats eiteer céteslly phys.eqlly Gat OF Settee the
aS%¢NKdA he 6C Conpiet 40 hove Seth sagper # me

am, The Lert Gaver +t He Ghremestioed events
Corstifete Crrel cad Unesl punishment” Welter OF
die Praess Grd Setiel asset V5 Sexesl cot s

Cebned by 18 OS,6. 2246
Case 3:20-cv-00514-BJD-JRK Document 64 Filed 05/13/21 Page 10 of 16 PagelD 316

Pro Se 14 (Rey. 12/16) Complaint for Violation of Civil Rights (Prisoner)

Cc. What date and approximate time did the events giving rise to your claim(s) occur?

Jenvacy 30” 2ZOW betucen Ti Am cand 2 Qn.

D. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?

Was anyone else involved? Who else saw what happened?)i Grete fosly becfen Sad Spreped wilh
eChrenicel cotPtS Ont © pes fold by deferdant Pegh 4eet cell exktrcetion team wes eer
4Ogqe+her \yU64 for me “ TI hes Sexclly assulied cleriny, the cell eytrectOn by phe pfficer pho eosredd sed
fhe ShecHlesS . There wes noneed Por the cell extrect'on Of phe first application o F
Chemical agents hecevSe Tt did poke wolate the fieel ofder 40 emse Cecjye disturbing
the hoedsing Cnt OC fre ast truco cpellcctionsS of Chem/ecl Ggends becavie © yes rilliag
Qad oc did. Comply with head restresots Gad ste Search proceedure, °

 

V. Injuries

If you sustained injuries related to the events alleged above, describe your injuries and state what medical

treatment, if any, you required and did or did not receive. -¢ Ned herectomesS fA both eyed meltilple
lacereHerns, +o +e read Gad pen'S QS well As Gain In my FeSticleS | me tlaod
PoeWure wes jnerecsed L ned Cad SH |l hake headeades thet dont Qe Gucy n,44
Medicine t hed ene blood In my One . LT hes sodoruzec by the Open

Cvd of the ley jron$. And ET hare emoetiasl Pain ead Sudtecng

Gad Severe mentel Agui%h

 

VI. ‘Relief

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
the acts alleged. Explain the basis for these claims. F seek & 2,080, 086° From etch delerd pt

Gad oo
For Punitive ; Compensatory nomisl ace Ceocme ic Cemgges / A total of

\6 millon dollars C16,089 000.00) The bess for these dameges 1's fret

tre deferdants Knocilyly Gal niMhlly and Gredttously best me God senully

co. $$elfed me Gt menipuleted Flori 2; OG, policy and Viclated Stet] and
Federal low |. order Jo do $0,¢5 neil the Fedee| Corstens

 

Page 5 of 11
Case 3:20-cv-00514-BJD-JRK Document 64 Filed 05/13/21 Page 11 of 16 PagelD 317

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

Vil.

Exhaustion of Administrative Remedies Administrative Procedures
The Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a), requires that “[n]o action shall be brought
with respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined

in any jail, prison, or other correctional facility until such administrative remedies as are available are
exhausted.”

Administrative remedies are also known as grievance procedures. Your case may be dismissed if you have not
exhausted your administrative remedies.

A. Did your claim(s) arise while you were confined in a jail, prison, or other correctional facility?
ey

es

[|] No

If yes, name the jail, prison, or other correctional facility where you were confined at the time of the
events giving rise to your claim(s).

UV NIOA Cocrectont| LD ashftles

 

B. Does the jail, prison, or other correctional facility where your claim(s) arose have a grievance
procedure?

ve
[| No
LJ Do not know
C. Does the grievance procedure at the jail, prison, or other correctional facility where your claim(s) arose
cover some or all of your claims?
Yes
[| No
L] Do not know

If yes, which claim(s)?
tyre! Gnd Unese l Pun thmeat vile, FON dee POLS S
Vie ledipA Gad Seveal a ssulted

 

Page 6 of 11
Case 3:20-cv-00514-BJD-JRK Document 64 Filed 05/13/21 Page 12 of 16 PagelD 318

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

D.

Did you file a grievance in the jail, prison, or other correctional facility where your claim(s) arose
concerning the facts relating to this complaint?

[7 ves

[| No

If no, did you file a grievance about the events described in this complaint at any other jail, prison, or
other correctional facility?

[ ] Yes
[ ] No

If you did file a grievance:

1. Where did you file the grievance?

Onl en Cele Ctind Sant Kosa C-L-

2. What did you claim in your grievance?
Crve | Chae CFhe,8 | Puashreat
Dve ProcesS vielet'an
Sexual aS Slr

 

3. What was the result, if any?
+ 4+ucned ~~ ‘cen GQ crevace> Gbout the Gee! Cad eruse! Penthnent

pt turred tn Hee gricverniteS obout eee ertigsch Cay 7h! the
Noe Process violeatiwns

YS Wred in 2 Drie werees abo t+ Sev!) Chu se

 

4. What steps, if any, did you take to appeal that decision? Is the grievance process completed? If
not, explain why not. (Describe all efforts to appeal to the highest level of the grievance process.)

The 9nevance Hycet 5 Gilet Goort the creel Gad onusel Pearfshment were “pppored

The vel 7
a due Praeess gretanteesS Were never neturnec + The Sexe! chuse Grrewencey
The

were aeertved.

 

Page 7 of 11
Case 3:20-cv-00514-BJD-JRK Document 64 Filed 05/13/21 Page 13 of 16 PagelD 319

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

F, If you did not file a grievance:

1. Ifthere are any reasons why you did not file a grievance, state them here:

 

2. Ifyou did not file a grievance but you did inform officials of your claim, state who you informed,
when and how, and their response, if any:

 

G. Please set forth any additional information that is relevant to the exhaustion of your administrative
remedies.

 

(Note: You may attach as exhibits to this complaint any documents related to the exhaustion of your
administrative remedies.)

VIII. Previous Lawsuits
The “three strikes rule” bars a prisoner from bringing a civil action or an appeal in federal court without paying
the filing fee if that prisoner has “on three or more prior occasions, while incarcerated or detained in any facility,
brought an action or appeal in a court of the United States that was dismissed on the grounds that it is frivolous,
malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under imminent
danger of serious physical injury.” 28 U.S.C. § 1915(g).

To the best of your knowledge, have you had a case dismissed based on this “three strikes rule”?

[ ] Yes

No

If yes, state which court dismissed your case, when this occurred, and attach a copy of the order if possible.

 

Page 8 of 11
Case 3:20-cv-00514-BJD-JRK Document 64 Filed 05/13/21 Page 14 of 16 PagelD 320

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

A. Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
action?
L] yes
No
B. If your answer to A is yes, describe each lawsuit by answering questions | through 7 below. (If there is

more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

1. Parties to the previous lawsuit
Plaintiff(s)

 

Defendant(s)

 

2. Court (if federal court, name the district; if state court, name the county and State)

 

3. Docket or index number

 

4, Name of Judge assigned to your case

 

5. Approximate date of filing lawsuit

 

6. Is the case still pending?

[ ] Yes
[ ] No

If no, give the approximate date of disposition.

 

7. What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

 

Cc. Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your
imprisonment?

Page 9 of 11
Case 3:20-cv-00514-BJD-JRK Document 64 Filed 05/13/21 Page 15 of 16 PagelD 321

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

[| Yes
[| No

D. If your answer to C is yes, describe each lawsuit by answering questions 1 through 7 below. (If there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

1. Parties to the previous lawsuit

Plaintiff(s) ALIN ChAISTOPYER PROPHE TIE
Defendant(s) Oe, Keowe et.cl

2. Court (if federal court, name the district; if state court, name the county and State)

Cis Si Pixie et Cocrpt ter the Werther eActictk of Fflec/ct

3. Docket or index number
4el$ “CV-Q0373 — Ws LAs
4. Name of Judge assigned to your case

Willan Steffe res

5. Approximate date of filing lawsuit

“ACA ¢

 

6. Is the case still pending?
[| Yes

(Ar

If no, give the approximate date of disposition \W/I / it— ll ff | / QO

 

7. What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

Cocse__ctissmisset Wy thout Prejudice

Page 10 of 11
Case 3:20-cv-00514-BJD-JRK Document 64 Filed 05/13/21 Page 16 of 16 PagelD 322

Pro Se 14 (Rev, 12/16) Complaint for Violation of Civil Rights (Prisoner)

IX.

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be

served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: 4 J a / i
YF vg
Signature of Plaintiff te, VA RL

Printed Name of Plaintiff Alin Px coke fe

 

 

 

 

Prison Identification # BOW? / oe
Prison Address Sank bos CF PY SSSO EL. mkon AS
NM lon FL FB 3.2593
City State Zip Code
B. For Attorneys
Date of signing:

 

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Address

 

 

 

City State Zip Code
Telephone Number
E-mail Address

 

 

Page 11 of 11
